 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSafety Electric Corporation and San Joaquin PacificCorporation and International Brotherhood of Elec-trical Workers, Local No. 100. Case 32-CA-449October 20, 1978DECISION AND ORDERBY MEMBERS JENKINS. MURPHY, AND TRUESDALEOn July 13, 1978, Administrative Law Judge Rich-ard J. Boyce issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, and the General Counsel filed areply letter and a brief in support of the Administra-tive Law Judge's findings.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Safety Electric Corpora-tion and San Joaquin Pacific Corporation, Fresno,California, its officers, agents, successors, and as-signs, shall take the action set forth in the said rec-ommended Order.l The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefullyexamined the record and find no basis for reversing his findings.The Administrative Law Judge inadvertently found that for state licens-ing purposes Gust Youngberg is the designated "Responsible ManagingOfficial ('RMC')" of Safety Electric Corporation. The proper designation isResponsible Managing Officer (RMO) and Gust apparently occupies thisposition for both Safety Electric Corporation and San Joaquin Pacific Cor-poration.DECISIONSTATEMENT OF THE CASERICHARD J. BOYCE. Administrative Law Judge: This mat-ter was heard before me in Fresno, California, on May 16and 17, 1978. The charge was filed on October 7, 1977, byInternational Brotherhood of Electrical Workers, LocalNo. 100 (Union). The complaint issued on November 30,1977, alleging that Safety Electric Corporation (Safety) andSan Joaquin Pacific Corporation (San Joaquin), as a singleemployer, have violated Section 8(a)(5) and (I) of the Na-tional Labor Relations Act (Act).The parties were permitted during the hearing to intro-duce relevant evidence, examine and cross-examine wit-nesses, and argue orally. Post-hearing briefs were filed forthe General Counse' and for Respondent.1. JURISDICTIONSafety and San Joaquin are California corporationsheadquarterd in Fresno and engaged in the installation ofstreet lights and traffic signals. Safety annually takes deliv-ery in California, directly from outside the State, of mate-rials valued in excess of $50,000. The complaint alleges, theanswer admits, and it is concluded that Safety is an em-ployer engaged in and affecting commerce within Section2(2), (6), and (7) of the Act.As is later developed, Safety and San Joaquin are a sin-gle employer for purposes of the Act. It follows, in light ofSafety's status under Section 2(2), (6), and (7), that the two,jointly, are an employer engaged in and affecting com-merce within those provisions.II. LABOR ORGANIZATIONThe complaint alleges, the answer admits, and it is con-cluded that the Union is a labor organization within Sec-tion 2(5) of the Act.Ill. ISSUEThe General Counsel contends that Safety and San Joa-quin violated Section 8(a)(5) and (1) by failing to apply theterms of Safety's bargaining agreement with the Union tothe electrical workers on San Joaquin's payroll.Safety and San Joaquin contend that the San Joaquinemployees are not an accretion to the existing Safety bar-gaining unit, and therefore that San Joaquin was under noobligation to apply the contract to those on its payroll.IV. THE ALLEGED UNFAIR LABOR PRACTICEA. FactsAs mentioned, Safety is engaged in the installation ofstreet lights and traffic signals, and has been for a numberof years. It does other types of industrial and public-workselectrical contracting, as well. Its address is 4957 EastLansing Way, Fresno. Its electrical-worker complement40 SAFETY ELECTRIC CORPORATIONgenerally consists of about seven people, including supervi-sory foremen, comprising two or so crews. These peopleare covered by a labor agreement between the Union andthe National Electrical Contractors Association, of whichSafety is a member.'San Joaquin emerged as a legal entity on November 16,1976, when it was incorporated; and began doing businesson January 7, 1977. Its address is 2612 North Clovis Ave-nue, Fresno, which is a mile or so away from the Safetyaddress. It is engaged solely in the installation of streetlights and traffic signals, generally with a single crew com-posed of three people, including one supervisory foreman.San Joaquin's and Safety's employees use much the sameskills and equipment. The weight of evidence compels theconclusion that were San Joaquin's employees performingtheir customary tasks on Safety's rather than San Joaquin'spayroll they would come under Safety's labor agreement.Gust and Laura Youngberg, husband and wife, areSafety's sole shareholders, owning coequally. They also arecorporate president and vice president, respectively; andwith Glen Rust, corporate secretary-treasurer, comprise theboard of directors. Gust is in charge of the firm's day-to-day management, and is the designated Responsible Man-aging Official ("RMC") for state licensing purposes. Lauradoes bookkeeping and billing functions, aided on occasionby the Youngberg's 23-year-old daughter, Millise Lunt.Rust does most of the bid preparation. Millise, until sherecently became involved in a personal house-remodelingproject, also did janitorial work at Safety's facility. She hasbeen on Safety's payroll at most, if not all, relevant times.San Joaquin was established by Gust and Laura, assert-edly for their son, Blake, who was 17 years old at the timeof the trial and resides with his parents. Gust testified thatBlake had wanted to leave school and that after he hadassured the parents of his interest in working it was decid-ed that "a company for him was the best way to go." So itwas that on January 6, 1977, the senior Youngbergs put up$1,000, ostensibly as an interest-free loan, to pay the ex-penses of incorporating; and that on January 17 they putup another S5,000, again in the form of an interest-freeloan, to capitalize the venture.It is doubtful that repayment in kind of these so-calledloans was ever contemplated. As Gust testified, a likeamount had been given to Millise, to enable her and herhusband to buy a house-"we felt as far as an inheritance-type of thing for our children, it was equal money and letus do something now ... while we were alive, not dead."Beyond that, Gust was vague and unconvincing concern-ing repayment of the $1,000 "loan"; and the $5,000 "loan"was "satisfied" on March 25, 1977, by the issuance to himand Laura of 5,000 shares in San Joaquin, each having aface value of $1. Gust promptly relinquished his interest inthe shares to Laura, and she has been San Joaquin's soleshareholder ever since.I It is concluded that those performing electrical work for Safety, exclud-ing office clencal employees, professional employees. guards, and suptrvis-ors as defined in the Act, comprise an appropriate unit for purposes of theAct.Further in aid of San Joaquin's launching, Gust enteredinto a lease agreement with it on January 3, 1977, whereb)he was to receive $4,000 per year in exchange for SanJoaquin's use of three trucks, hydraulic conduit benders,and other equipment that were in his name; and, on thesame date, Safety and San Joaquin entered into a leaseagreement whereby Safety was to receive $500 per year inexchange for San Joaquin's use of various of Safety's tools.San Joaquin later purchased the three trucks involved inthe one lease, in transactions evidently inspired and engi-neered by Gust.San Joaquin received its first billing concerning the$4,000 lease, discounted to reflect the purchase of thetrucks, shortly before the trial, and its first billing concern-ing the $500 lease on March 31, 1978. The record leaves insubstantial doubt whether any payments have been made.Gust testified that Sa.fety loans and leases tools and equip-ment to firms other than San Joaquin, including rivals, butthat more documentation is used vis-a-vis San Joaquin be-cause "we did not want to give any appearance at all thatthere was closeness ... if it could be avoided."At about the time of San Joaquin's birth, one Earl Col-lins was hired to be its nominal chief executive officer.Collins was totally without management experience, buthad been a rank-and-file employee in the installation ofstreet lights and traffic signals since 1963. He had beentalking to Gust for a time about becoming part of theSafety crew. It was understood between Gust and Collins,when Collins was hired, that Collins was to train Blake inthe technical side of the work, and that Gust was to teachCollins how to manage the business. Collins was paid $200per week until San Joaquin "had some work going"-afigure arrived at by him and Gust-after which he workedmainly in the field, supervising Blake and another employ-ee and receiving foreman's scale.Collins was fired a few weeks before the hearing, Gusthaving learned of his affiliation with a competing firm. In atransparent attempt to depict himself as without decision-making authority as concerns San Joaquin, Gust testifiedthat he recommended to Laura, as the sole shareholder,that Collins be fired and that she adopted the recommen-dation. A termination letter issued over Laura's signature,which Gust hand delivered to Collins.Upon Collins hire, the Youngbergs named him SanJoaquin's corporate president and placed him on the boardof directors. Although Collins had authority to hire andfire, at least in the field, and to make some purchases, therecord affords no basis for inferring that he was other thana figurehead as president and board member. He mademajor purchases only after obtaining Gust's advice andpermission; was largely bypassed regarding San Joaquin'spurchase of the three trucks, mentioned above; and on atleast one occasion did not learn of a board meeting untilafter the fact, when Gust told him about it and that "some-body sat in" for him. His discharge notwithstanding, Col-lins is yet to be officially removed as president and direc-tor, apparently because the Youngbergs simply have notbothered to change that state of affairs-a further sign thatCollins' occupancy of those positions was and is withoutoperational sigiificance.San Joaquin's other officers are Gust and Blake, both41 DECISIONS OF NATIONAL LABOR RELATIONS BOARDvice presidents, and Millise Lunt, secretary-treasurer. Theboard, in addition to Collins, consists of Laura and Millise.Gust was a director until resigning, for reasons untold onthe record, on March 13, 1977. Gust at all times has beenSan Joaquin's RMO for state licensing purposes, just as heis Safety's, this supposedly being a stopgap measure pend-ing Collins' designation.2Gust in addition serves as a "con-sultant" for San Joaquin, for which he receives $100 permonth. Laura receives a monthly $100 from San Joaquin,too, reputedly for training Millise to do its bookkeepingand billing. As noted earlier, Laura does Safety's book-keeping and billing, assisted at times by Millise.Among Collins' San Joaquin duties, apart from field su-pervision, was bid preparation. Being without backgroundin such matters, he relied heavily on Gust, particularly inthe first 3 months or so. Gust also worked from time totime with Safety's estimator, Rust, in the preparation ofbids. Gust testified that Safety and San Joaquin had bid incompetition with each other about four times to the time oftrial. With one exception, this testimony was vague, eva-sive, and altogether unconvincing. The exception con-cerned the installation of a flashing beacon in Sonora. BothSafety and San Joaquin bid, neither won, and Gust termedthe affair "somewhat of a joke with my daughter."After Collins' discharge, the resident engineer on a SantaMaria job being done by San Joaquin conditioned SanJoaquin's continued performance upon its procuring re-sponsible on-site supervision in Collins' place. Gust notonly dealt with the resident engineer, but arranged for oneBob Adams to fill in, negotiating Adams' compensationand when he would report. In another transparent attemptto depict himself as devoid of authority concerning SanJoaquin, Gust testified that he only recommended Adams,with Blake having final say in his hire. Further in that vein,Gust and Laura both testified that Laura, as sole share-holder, named Blake to be San Joaquin's chief executiveofficer when Collins left, Laura explaining that Blake wasthe "logical choice." Blake, for reasons untold on the rec-ord, did not testify.After Collins' discharge, Gust made it a point to visit theSan Joaquin jobsites more frequently than before, to besure that jobs were being done properly; and to discuss thejobs with Blake, for the same reason and to ascertainBlake's level of development.3Gust in addition began in-terviewing job applicants for San Joaquin, discussing hisimpressions with Blake, who supposedly had final word;and picked up and delivered supplies for San Joaquin, aswell.Gust arranged for the lease of San Joaquin's officespace, Laura promoting the illusion that he was merely aconduit by testifying: "I believe I asked Gust to find some-thing." Millise signed the lease for San Joaquin. Gust alsolined up a telephone answering machine for San Joaquin'soffice,4and either he or Millise made the arrangements forinstallation of an office telephone. Beyond that, Gust dealt2Collins professed ignorance of this in his testimon'. Laura applied forRMO designation in early 1978. That application is still pending.3This process revealed that Collins had not bhen paticularl di;ligeniabout training Blake.4The San Joaquin office does not maintain regular hourswith Bank of America "on behalf of my son" concerning a$4,000 loan to enable San Joaquin to buy a trailer.Safety and San Joaquin have separate contractor's licen-ses, payroll and business records, insurance policies, bankaccounts, and tax identification numbers; and they fileseparate returns and reports with governmental taxing andother agencies. Gust, Laura, and Millise are authorized todraw checks on Safety's bank account, while Laura andMillise have that authority for San Joaquin. Until Collins'departure, the San Joaquin office had a combination lock,the combination for which was known to Gust, Blake, Mil-lise, and Collins. A new lock has been installed, with Blakeand Millise having keys.In March 1977, the Union's business representative,Fred Hardy, arranged a meeting with Gust and Safety'sunit employees at the Safety facility. One of the employeeshad told Hardy that Gust had set up a "double-breastedoperation," and Hardy sought the meeting "to get thingsout in the open and find out for sure if it was a rumor or afact." When Hardy asked about the situation, Gust repliedthat he had set up the new company for his son. Hardythen asked if San Joaquin would become signatory to thelabor agreement, and Gust said that Hardy would have totalk to Collins, San Joaquin's president, about that. Gustwas at pains to stress that the "was not involved in [SanJoaquin] whatsoever, and that [San Joaquin] had nothingto do with Safety Electric." One of the employees men-tioned that Blake, although identified with San Joaquin,was then working on a job for Safety. Gust responded thatthat situation would cease, which it did in early April 1977.There has been no subsequent crew interchange betweenSafety and San Joaquin. As mentioned earlier, Gust re-signed as a member of San Joaquin's board in March 1977,roughly coincident with this meeting, causing one to won-der if Hardy's scrutiny had something to do with it.San Joaquin at no time has treated its employees as cov-ered by the labor agreement covering Safety's clectricalworkers.B. ConclusionIt is concluded, in agreement with the General Counsel,that Safety and San Joaquin, as a single employer, violatedSection 8(a)(5) and (1) by failing to treat the employeesnominally on the San Joaquin payroll as part of the bar-gaining unit covered by Safety's agreement with the Union.That Safety and San Joaquin are a single employer ismanifest, among other things, from the centralization ofownership of both in the senior Youngbergs; from Gust'sbeing the RMO of both for state licensing purposes, andhis plainly being the functioning chief executive officer ofboth despite his and Laura's efforts to depict Collins, thenLaura, then Blake, as occupying that role for San Joaquin;from the monopolization of the boards of directors andcorporate officerships by the immediate Youngberg fam-ily; from the de facto performance of bookkeeping andbilling for both by Laura and Millise, regardless of Laura'ssupposed teacher's role as concerns San Joaquin; from thesharing of tools and equipment, albeit under color of leas-es; and from tl.e absence of persuasive evidence that theyare in earnest competition with each other, even though42 SAFETY ELECTRIC CORPORATIONbeing in the same business in the same locality. E.G.. Craw-ford Door Sales Compan)y, 226 NLRB 1144 (1976).Still to be decided is whether the so-called San Joaquinemployees are an accretion to the Safety bargaining unit.As the Supreme Court stated in South Prairie ConstructionCo. v. Operating Engineers [Peter Kiewit Sons' Co.], 425U.S. 800, 805 (1976):[A] determination that two affiliated firms constitute asingle employer "does not necessarily establish that anemployerwide unit is appropriate, as the factors whichare relevant in identifying the breadth of an employ-er's operation are not conclusively determinative ofthe scope of an appropriate unit."Extracting from Bryan Infants Wear Company, 235NLRB 1305 (1978), the test of accretion is whether theemployees of the new firm "could constitute a separateappropriate unit" from those of the existing firm. In thisconnection, still quoting from Bryan Infants Wear Compa-ny, supra:[T]he following factors are particularly relevant: thebargaining history; the functional integration of oper-ations; the differences in the types of work and theskills of employees; the extent of centralization ofmanagement and supervision, particularly in regard tolabor relations, hiring, discipline, and control of day-to-day operations; and the extent of interchange andcontact between the groups of employees.'Applying these factors to the situation at hand, there isno common bargaining history to consider, San Joaquinbeing a new undertaking. The employees of both do thesame kinds of work, however, using the same skills, tools,and equipment. Overall management of the two resides inGust; and, while the immediate supervision of the San Joa-quin crew is distinct from that of the Safety crews, this isnot all that significant since each Safety crew probably hasits own immediate supervision as well. On the other hand,except for the early situation involving Blake, there hasbeen a zealous avoidance of employee interchange betweenSafety and San Joaquin crews.It is concluded on balance, and not without difficulty,that the factors suggestive of accretion override those tothe contrary. Were Safety to add another crew to its pay-roll, accretion would be the unavoidable conclusion, andthis situation is scarcely different in principle from that. Toparaphrase Appalachian Construction, Inc., 235 NLRB 685(1978): "The only real difference, other than the name,between [Safety] working on the project[s[ and [San Joa-quin] was the absence of union labor."Peter Kiewit Sons' Co., 231 NLRB 76 (1977), from whichSafety and San Joaquin argue is distinguishable from thepresent case. Safety and San Joaquin literally comprise a"mom and pop" operation, with minimal delegation ofcentral control and authority, whereas Peter Kiewit Sons'Co. involved massive construction firms whose effective5The quotation within the quotation is from Cenftal VNe. erilc o ChupiperNECA, 152 NLRB 1604, 1608 (1975)6 Quoting from Peter Kiewil Sons' (o0. 231 NLRB 76 (1977)functioning necessitated multilayered delegations of au-thority, with an attendant dilution of communities of inter-est as between those at the rank-and-file level of the twofirms in question. Moreover, as the Board observed in Ap-palachian Construction, Inc., supra at sl. op. 5, in distin-guishing Peter Kiewit Sons' Co., "we are not faced with a'double-breasted' operation: two companies operating indifferent economic climates, one union and one nonunion."(Emphasis supplied.)It is arguable that, since the charge herein was filed morethat 6 months after San Joaquin began doing business, Sec-tion 10(b) of the Act precludes the finding of a violation.But, as stated in Don Burgess Construction Corp., 227NLRB 765. 766 (1977):The period of limitations prescribed by Section 10(b)does not begin to run on an alleged unfair labor prac-tice until the person adversely affected is put on noticeof the act constituting it.It will be recalled that Gust not only failed to inform theUnion of the nature of San Joaquin's relationship to himand to Safety, but misled the Union's Hardy in March1977 that San Joaquin and he "had nothing to do withSafety Electric." See, also, Alcan Forwarding Company, 235NLRB 994 (1978).CONCLUSIONS OF LAW1. Safety and San Joaquin are a single employer en-gaged in and affecting commerce within Section 2(2), (6).and (7) of the Act.2. By failing to apply the terms and conditions of thecollective-bargaining agreement between Safety and theUnion to the electrical workers on San Joaquin's payroll asfound herein, Safety and San Joaouin committed an unfairlabor practice within Section 8(a)(5) and (1) of the Act.ORDERThe Respondents, Safety Electric Corporation and SanJoaquin Pacific Corporation, their officers, agents, succes-sors, and assigns, shall:I. Cease and desist from:(a) Refusing to honor the terms and conditions of theircollective-bargaining agreement with the InternationalBrotherhood of Electrical Workers, Local No. 100.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteedthem in Section 7 of the Act.2. Take the following action necessary to effectuate thepurposes of the Act:(a) Make the appropriate individuals whole for any loss-es they may have suffered by reason of Respondents' fail-ure and refusal to honor the collective-bargaining agree-All outstanding motlons inconsistent with this recommended Orderhereby are denied In the event no exceptions are filed as provided by Sec102.46 of the Rules and Regulations of the National Labor Relations Board.the findings, conclusions. and recommended Order herein shall, as providedin Sec 102.48 of the Rules and Regulations, he adopted bh the Board andhecome its findings, conclusions. and Order. and all ohblectons therelo shallhe deemed v.aied for all purposes43 DECISIONS OF NATIONAL LABOR RELATIONS BOARDment, including all contributions the above union wouldhave received in accordance with the agreement, togetherwith interest as set forth in Florida Steel Corporation, 231NLRB 651 (1977). See, generally, Isis Plumbing & HeatingCo., 138 NLRB 716 (1962).(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amounts owing under the terms of thisOrder.(c) Post at their offices in Fresno, California, and at alljobsites where they presently are working, copies of theattached notice marked "Appendix." s Copies of said no-tice, on forms provided by the Regional Director for Re-gion 32, after being duly signed by Respondents' author-ized representative, shall be posted by Respondentsimmediately upon receipt thereof, and shall be maintainedby them for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees cus-tomarily are posted. Reasonable steps shall be taken byRespondents to ensure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 32, in writ-ing, within 20 days from the date of this Order, what stepsRespondents have taken to comply herewith.In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentA hearing in which we participated and had a chance togive evidence resulted in a decision that we had committedan unfair labor practice in violation of Section 8(a)(5) and(1) of the National Labor Relations Act. We have beenordered to post this notice and abide by it.WE WILL NOT refuse to honor the terms and conditionsof our collective-bargaining agreement with the Interna-tional Brotherhood of Electrical Workers, Local No. 100.WE WILL NOT in any other manner interfere with,restrain, or coece our employees in the exercise oftheir right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through arepresentative agent chosen by our employees, to en-gage in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, or torefrain from any such activities.WE WILL make the appropriate individuals whole,with interest, for any loss of earnings suffered by rea-son of our failure to honor and abide by the collective-bargaining agreement, including all contributions theUnion would have received in accordance with theagreement.SAFETY ELECTRIC CORPORATION AND SAN JOAQUINPACIFIC CORPORATION44